Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), effective August 22, 2012, is entered
into by and between Augme Technologies, Inc. (“Augme”), and it’s subsidiary
Hipcricket, Inc. (“Hipcricket”), both Delaware corporations (together, the
‘Employer” or the “Companies”), and Tom DeLuca (the “Employee”).

 

WITNESSETH:

 

WHEREAS, Employer is engaged in the interactive media technology business and
related businesses, including but not limited to Internet and mobile
communications marketing and advertising services, hardware and software
development and sales, and information technology (the “Technologies”); and
conducts research, experimentation, development, and exploitation of related
technologies and engages in other businesses; and

 

WHEREAS, Employer desires to employ Employee to serve as Chief Operating Officer
of the Companies, and Employee desires to be employed by Employer in such
capacity pursuant to the terms and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:

 

1.                                       EMPLOYMENT: DUTIES AND RESPONSIBILITIES

 

Starting on September 10, 2012, Employer shall employ Employee, and Employee
will become employed, as Chief Operating Officer of the Companies.  Reporting at
all times to, and subject to the direction and control of, the Chief Executive
Officer of the Employer, Employee’s responsibilities shall include supervision
of the overall operations of the Companies and engaging in public relations on
behalf of the Companies, and such other duties as the Chief Executive Officer
may prescribe from time to time. Employee’s job sites shall be in the New York,
New York (approximately 15 to 18 days per month) and Kirkland, Washington
(approximately 4 to 7 days per month) metropolitan areas, with the balance of
time spent in other offices of Employer as needed.  Employee shall serve, by
mutual consent, in such other positions and offices of the Employer and its
affiliates, if selected, without any additional compensation.

 

Employee shall confer with the other officers of the Companies and, if asked,
the Directors of the Companies, regarding ideas and proposals with respect to
the overall direction and operation of the Company.

 

1

--------------------------------------------------------------------------------


 

2.                                       FULL TIME EMPLOYMENT

 

Employee shall be employed by Employer upon the terms and conditions contained
herein, and agrees that during the term of this Agreement the Employee shall
devote substantially all of his business time, attention, and energies to the
business of the Employer. Employee, during the term of this Agreement, will not
perform any services for any other business entity, whether such entity conducts
a business which is competitive with the business of Employer or is engaged in
any other business activity; provided, however, that nothing herein contained
shall be construed as (a) preventing Employee from investing his personal assets
in any business or businesses which do not compete directly or indirectly with
the Employer, provided such investment or investments do not require any
services on his part in the operation of the affairs of the entity in which such
investment is made and in which his participation is solely that of an investor,
(b) preventing Employee from purchasing securities in any corporation whose
securities are regularly traded, if such purchases shall not result in his
owning beneficially, at any time, more than 5%of the equity securities of any
corporation engaged in a business which is competitive, directly or indirectly,
to that of Employer, (c) preventing Employee from (i) engaging in charitable
activities, (ii) serving on corporate, advisory, civil or charitable boards or
committees of any entity that engages in a business that is not competitive with
the business of Employer, or (iii) delivering lectures, or teaching at
educational institutions, so long as such activities, individually or in
aggregate, do not adversely affect the Employee’s performance of his duties
hereunder, which determination shall be made at the discretion of the Chief
Executive Officer, or (d) engaging in any other activities, if he receives the
prior written approval of the Chief Executive Officer with respect to his
engaging in such activities.

 

3.                                       RECORDS

 

In connection with his engagement hereunder, Employee shall accurately maintain
and preserve all notes and records generated by Employer which relate to
Employer and its business and shall make all such reports, written if required,
as Employer may reasonably require.

 

4.                                       TERM

 

Employee’s employment hereunder shall be for two twelve-month periods (the
“Initial Term”), to commence on September 10, 2012 and end twenty-four months
from such date.  Thereafter, the Company may elect to extend employment to
Employee for one or more additional twelve-month periods (the “Subsequent
Term”), commencing twenty-four months from September 10, 2012.  A twelve-month
period shall be deemed a Contract Year.  For all compensation and benefit
purposes, other than those specifically addressed herein, the Employee shall be
deemed to have been continually employed with the Employer from September 10,
2012.

 

5.                                       SALARY& BONUS

 

As full compensation (“Base Salary”) for the performance of his duties on behalf
of Employer, Employee shall be compensated as follows:

 

2

--------------------------------------------------------------------------------


 

(i)                                     Base Salary. Employer, (x) during the
first-year of the term hereof, shall pay Employee a base salary at the rate of
$350,000 per annum, payable semi-monthly; and (y) during the subsequent
second-year of the term, Employer agrees to pay Employee a base salary at the
rate of $402,500 per annum, payable semi-monthly.  If this Agreement is renewed
for a subsequent term or terms, base salary shall be increased a) by a minimum
of Fifteen-Percent (15%), (the “Minimum Increase”) over the base salary in
effect on the renewal date; or b) as the Chief Executive Officer shall determine
if in excess of the Minimum Increase.  Future salary increases will be subject
to mutual agreement.

 

(ii)                                  Bonus. In addition to the above salary and
stock options addressed in Section 6 hereof, Employee will be eligible to
receive certain performance-based bonuses, (the “Bonus”), subject to the
attainment of the performance targets, (the “Target(s)”) identified below as
determined by the Employer.  Employee’s Bonus opportunities will be determined
based upon the extent to which the Targets are achieved, as follows:

 

·                  at 85% achievement of the Target of: (a) $32 million in
Hipcricket gross revenues received during the fiscal year ending February 28,
2013, Employee’s Bonus opportunity will be fifty-thousand dollars ($50,000.00),
payable in the form of cash; and (b) $25 million in Hipcricket gross revenues
received during the six-month (6) month period ending August 31, 2013,
Employee’s Bonus opportunity will be an additional fifty-thousand dollars
($50,000.00), payable in the form of cash;

 

·                  at 100% achievement of the Target of: (a) $1 million of
profitable cash flow in Hipcricket (defined as earnings before interest, taxes,
depreciation and amortization, (“EBITDA”)) during the end of the first fiscal
quarter (the “Positive Quarter”), Employee’s Bonus opportunity will be
fifty-thousand dollars ($50,000.00), payable in the form of unregistered common
shares in Augme Technologies, Inc. The share price shall be calculated on the
average closing price for the last 10 trading days of the Positive Quarter;

 

·                  at 85% achievement of the Target of: (a) an amount of
Hipcricket gross revenues received during the six months ending February 28,
2014 that is to be determined by the Hipcricket Board of Directors, Employee’s
Bonus opportunity will be fifty-thousand dollars ($50,000.00), payable in the
form of cash; and (b) an amount of Hipcricket gross revenues received during the
six months ending August 31, 2014 that is to be determined by the Hipcricket
Board of Directors, Employee’s Bonus opportunity will be an additional
fifty-thousand dollars ($50,000.00), payable in the form of cash; and

 

·                  at 100% achievement of the Target of: (a) $3 million of
profitable cash flow in Hipcricket (defined as earnings before interest, taxes,
depreciation and amortization, (“EBITDA”)) during the fiscal quarter ending
November 30, 2013, (the “Positive Quarter 2”), Employee’s Bonus opportunity will
be fifty-thousand dollars ($50,000.00), payable in the form of unregistered
common shares in Augme

 

3

--------------------------------------------------------------------------------


 

Technologies, Inc. The share price shall be calculated on the average closing
price for the last 10 trading days of the Positive Quarter 2.

 

Any cash payment made pursuant to the above Bonus arrangements will be made in
accordance with the Company’s standard payroll practices and procedures
following the conclusion of the applicable time period. Any decision or judgment
regarding Employee’s right and/or entitlement to a Bonus under the
above-referenced arrangements, including Employee’s satisfaction of Targets,
will be made by the Company in the sole discretion of the Company’s Chief
Executive Officer.

 

Notwithstanding anything else herein to the contrary,  Employee shall be
eligible to receive a Bonus only if he remains employed by the Company through
the end of the time period for which the bonus is calculated and is not
discharged for “Just Cause,” as that phrase is defined in Section 15 below,
prior to the date of payment.

 

(iii)                               Other Meritorious Adjustments. The Chief
Executive Officer may, in its sole and absolute discretion, consider other
meritorious adjustments in compensation, or a bonus, under appropriate
circumstances, including the conception of valuable or unique inventions,
processes, discoveries or improvements capable of profitable exploitation by the
Company.

 

6.                                       EQUITY

 

(i)                                     Incentive Stock Options. Employee shall
receive options during the Term of this Agreement as determined by the
Employer’s Board of Directors from time to time, subject to subsections
6(ii) and (iii) below.

 

(ii)                                  Initial Stock Option Grant.  Upon
commencement of employment by Employer, Employee shall be granted an aggregate
of625,000 stock options from the Augme Technologies Inc. 2010 Incentive Stock
Option Plan.  The options shall have an exercise price of $1.50 per share (which
exercise price is not less than the closing price on the date of Board approval)
and a five year term.  The options shall vest in accordance with the following
schedule:

 

a.                                       125,000 of the stock options shall vest
upon commencement of employment of Employee by Employer.

 

b.                                      500,000 of the stock options shall vest
in equal monthly increments over a three-year period (1/36th per month) starting
upon commencement of employment of Employee by Employer.

 

c.                                       Excluding any transaction with Acacia
Resources, in the event of (A) a merger, acquisition or sale transaction by the
Companies which causes a change of control of the Companies (the “Control
Change”), any granted but unvested common stock, options to purchase common
stock or similar securities held beneficially by you shall automatically become
fully vested.  For purposes of this section, Control Change shall mean the
occurrence of any of the following events:  (i) a majority of the outstanding
voting stock of the Companies shall have been acquired or beneficially owned by
any person or any two or more persons acting as a partnership, limited

 

4

--------------------------------------------------------------------------------


 

partnership, syndicate or other group, entity or association acting in concert
for the purpose of voting, acquiring, holding, or disposing of voting stock of
the Companies; or (ii) a merger or a consolidation of the Companies with or into
another corporation, other than (A) a merger or consolidation with a subsidiary
of the Companies, or (B) a merger or consolidation in which the holders of
voting stock of the Companies immediately prior to the merger as a class hold
immediately after the merger at least a majority of all outstanding voting power
of the surviving or resulting corporation or its parent; or (iii) a statutory
exchange of shares of one or more classes or series of outstanding voting stock
of the Companies for cash, securities, or other property, other than an exchange
in which the holders of voting stock of the Companies immediately prior to the
exchange as a class hold immediately after the exchange at least a majority of
all outstanding voting power of the entity with which the Companies’ stock is
being exchanged; or (iv) the sale or other disposition of all or substantially
all of the assets of the Companies, in one transaction or a series of
transactions, other than a sale or disposition in which the holders of voting
stock of the Companies immediately prior to the sale or disposition as a class
hold immediately after the exchange at least a majority of all outstanding
voting power of the entity to which the assets of the Companies are being sold. 
In the event of a transaction relating to a litigation settlement, exclusive
licensing fee arrangement or sale of intellectual property wherein the Company
receives cash proceeds, the remaining amount of granted but unvested stock
options held by you shall be immediately vested according to the following
terms:

 

Net Amount Received by Company

 

Percentage of Remaining Stock Options
to be Vested

 

 

 

 

 

Over $10,000,000 to $25,000,000

 

50

%

 

 

 

 

Over $25,000,000

 

100

%

 

7.                                       BUSINESS EXPENSES

 

The Employer shall reimburse the Employee for all reasonable business expenses
incurred by Employee in the performance of his duties hereunder including, but
not limited to, travel on business, attending technical and business meetings,
professional activities, and customer entertainment, such reimbursement to be
made in accordance with regular Company policy and within a reasonable period
following Employee’s presentation of the details of, and proof of, such
expenses.

 

During the term of this Agreement, Employer shall provide to Employee, at its
sole expense, a $3,500 per month expense allowance for an apartment to be
located in New York, New York.  The Employer agrees to reimburse Employee for
the cost of any broker fees locating such an apartment, if any.

 

5

--------------------------------------------------------------------------------


 

8.                                       FRINGE BENEFITS

 

(i)                                     During the term of this Agreement,
Employer shall provide to Employee, at its sole expense, health insurance and
other fringe benefits on the same terms and conditions as it shall afford other
senior management employees.

 

(ii)                                  During the term of this Agreement,
Employer shall provide paid vacation to Employee which accrues monthly from the
date of commencement of Employment. The annual paid vacation earned for each
contract year is: (i) three (3) weeks per contract year for the first three
(3) contract years of full-time employment; (ii) four (4) weeks per contract
year for more than three (3) and up to seven (7) contract years of full-time
employment; and (iii) five (5)weeks per contract year for more than seven
(7) contract years of full-time employment.

 

9.                                       SUBSIDIARIES

 

For the purposes of this Agreement all references to business products, services
and sales of Employer shall include those of Employer’s affiliates.

 

10.                                 INVENTIONS

 

All systems, inventions, discoveries, apparatus, techniques, methods, know-how,
formulae or improvements made, developed or conceived by Employee during
Employee’s employment by Employer, whenever or wherever made, developed or
conceived, and whether or not during business hours, which constitute an
improvement, on those heretofore, now or at any time during Employee’s
employment, developed, manufactured or used by Employer in connection with the
manufacture, process or marketing of any product heretofore or now or hereafter
developed or distributed by Employer, or any services to be performed by
Employer or of any product which shall or could reasonably be manufactured or
developed or marketed in the reasonable expansion of Employer’s business, shall
be and continue to remain Employer’s exclusive property, without any added
compensation or any reimbursement for expenses to Employee, and upon the
conception of any and every such invention, process, discovery or improvement
and without waiting to perfect or complete it, Employee promises and agrees that
Employee will immediately disclose it to Employer and to no one else and
thenceforth will treat it as the property and secret of Employer.

 

Employee will also execute any instruments requested from time to time by
Employer to vest in it complete title and ownership to such invention, discovery
or improvement and will, at the request of Employer, do such acts and execute
such instruments as Employer may require, but at Employer’s expense to obtain
Letters of Patent, trademarks or copyrights in the United States and foreign
countries, for such invention, discovery or improvement and for the purpose of
vesting title thereto in Employer, all without any reimbursement for expenses
(except as provided in Section 7or otherwise) and without any additional
compensation of any kind to Employee.

 

Any assignment of Inventions required by this Agreement does not apply to an
Invention for which no equipment, supplies, facility, intellectual property or
trade secret information of Employer was used and which was developed entirely
on the Employee’s own time, unless (a) the Invention relates (i) to the

 

6

--------------------------------------------------------------------------------


 

business of Employer or (ii) to Employer’s actual or demonstrably anticipated
research or development or (b) the Invention results from any work performed by
Employee for Employer.

 

11.                                 CONFIDENTIAL INFORMATION and TRADE SECRETS

 

(i)                                     All Confidential Information shall be
the sole property of Employer.  Employee will not, during the period of his
employment and for a period ending two years after termination of his employment
for any reason, disclose to any person or entity or use or otherwise exploit for
Employee’s own benefit or for the benefit of any other person or entity any
Confidential Information which is disclosed to Employee or which becomes known
to Employee in the course of his employment with Employer without the prior
written consent of the Chief Executive Officer of Employer except as may be
necessary and appropriate in the ordinary course of performing his duties to
Employer during the period of his employment with Employer. For purposes of this
Section 11(i), “Confidential Information” shall mean any data or information
belonging to Employer, other than Trade Secrets, that is of value to Employer
and is not generally known to competitors of Employer or to the public, and is
maintained confidential by Employer, including but not limited to non-public
information about Employer’s clients, executives, key contractors and other
contractors and information with respect to its products, designs, services,
strategies, pricing, processes, procedures, research, development, inventions,
improvements, purchasing, accounting, engineering and marketing (including any
discussions or negotiations with any third parties).  Notwithstanding the
foregoing, no information will be deemed to be Confidential Information unless
such information is treated by Employer as confidential and shall not include
any data or information of Employer that has been voluntarily disclosed to the
public by Employer (except where such public disclosure has been made without
the authorization of Employer), or that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means.

 

(ii)                                  All Trade Secrets shall be the sole
property of Employer. Employee agrees that during his employment with Employer
and after its termination, Employee will keep in confidence and trust and will
not use or disclose any Trade Secret or anything relating to any Trade Secret,
or deliver any Trade Secret, to any person or entity outside Employer without
the prior written consent of the Chief Executive Officer.  For purposes of this
Section 11(ii), “Trade Secrets” shall mean any scientific, technical and
non-technical data, information, formula, pattern, compilation, program, device,
method, technique, drawing, process, financial data, financial plan, product
plan or list of actual or potential customers or vendors and suppliers of
Employer or any portion or part thereof, whether or not copyrightable or
patentable, that is of value to Employer and is not generally known to
competitors of Employer or to the public, and whose confidentiality is
maintained, including unpatented and un-copyrighted information relating to
Employer’s products, information concerning proposed new products or services,
market feasibility studies, proposed or existing marketing techniques or plans
and customer consumption data, usage or load data, and any other information
that constitutes a trade secret, as such term as defined under New York law, in
each case to the extent that Employer, as the context requires, derives economic
value, actual or potential, from such information not being generally known to,
and not being readily ascertainable

 

7

--------------------------------------------------------------------------------


 

by proper means by, other persons or entities who can obtain economic value from
its disclosure or use.

 

12.                                 NON-SOLICITATION OF EMPLOYEES

 

During the term of Employee’s employment and for one year thereafter, Employee
will not, directly or indirectly, cause or attempt to cause any employee of
Employer to cease working for Employer.  However, this obligation shall not
affect any responsibility Employee may have as an employee of Employer with
respect to the bona fide hiring and firing of Employer’s personnel.

 

13.                                 NON-SOLICITATION OF CUSTOMERS AND
PROSPECTIVE CUSTOMERS

 

Employee will not, during the period of his employment and for a period ending
one year after the termination of his employment for any reason, directly or
indirectly, solicit the business of any customer for the purpose of, or with the
intention of, selling or providing to such customer any product or service in
competition with any product or service sold or provided by Employer during the
12 months immediately preceding the termination of Employee’s employment with
Employer.

 

14.                                 NON-COMPETITION

 

Employee agrees that during his employment with Employer, Employee will not
engage in any employment, business, or activity that is in any way competitive
with the business or proposed business of Employer, and Employee will not assist
any other person or organization in competing with Employer or in preparing to
engage in competition with the business or proposed business of Employer. The
provisions of this paragraph shall apply both during normal working hours and at
all other times including, without limitation, nights, weekends and vacation
time, while Employee is employed with Employer.

 

15.                                 TERMINATION

 

Employee’s employment with Employer may be terminated as follows:

 

(a)                                  Termination Without Just Cause.

 

(i)                                     Employer, in its sole discretion, may
terminate Employee’s employment hereunder for any reason without Just Cause (as
defined below), at any time, by giving written notice to Employee of such intent
at least 30 days in advance of the effective date of termination; provided,
during all that 30 day notice period, Employer, in its sole discretion, may
modify, reduce or eliminate Employee’s duties hereunder.

 

(ii)                                  If Employer terminates Employee’s
employment hereunder without Just Cause, Employer shall continue to pay to
Employee his then-current base salary, in accordance with customary payroll
practices, plus accrued but unpaid vacation time, accrued but unpaid benefits
(as described in Section 8(i) above) and reimbursement of all unpaid business
expenses (in each case, as of the date of termination) (collectively the
“Continued Benefits”) for a period of the greater of: (a)

 

8

--------------------------------------------------------------------------------


 

six months; or (b) the remainder of the Initial Term, if written notice of
intent to terminate is given within the Initial Term, or the remainder of the
Subsequent Term, if written notice of intent to terminate is given within the
Subsequent Term (the “Continuation Period”).  Employee shall be entitled to
continued participation in all medical and disability plans, to the extent such
plans are provided by Employer, on the same terms and conditions as if his
employment had not terminated until the expiration of the Continuation Period. 
Further, Employee shall be entitled to exercise any granted but unvested stock
option rights and stock purchase rights granted to him and outstanding at the
effective date of the termination of this Agreement.

 

(b)                                 Termination With Just Cause.

 

(i)                                     Employer may immediately terminate
Employee’s employment hereunder for Just Cause (as defined below) at any time
upon delivery of written notice to Employee.

 

(ii)                                  For purposes of this Agreement, the phrase
“Just Cause” means: (A) Employee’s material fraud, gross malfeasance, gross
negligence, or willful misconduct done in bad faith, with respect to Employer’s
business affairs; (B) Employee’s refusal or repeated failure to follow
Employer’s established reasonable and lawful policies; (C) Employee’s material
breach of this Agreement; or (D) Employee’s conviction of a felony or crime
involving moral turpitude.

 

(iii)                               If Employee’s employment hereunder is
terminated by Employer for Just Cause, Employer will be required to pay to
Employee only that portion of his Base Salary, accrued but unused vacation pay,
and to the extent required under the terms of any benefit plan or this
Agreement, the vested portion of any benefit under such plan, all as earned
through the date of termination, including, without limitation, the right to
exercise any vested stock option rights and stock purchase rights granted to him
and outstanding at the effective date of the termination of this Agreement.

 

(c)                                  For Good Reason.

 

(i)                                     Employee may terminate employment
hereunder For Good Reason (as defined below), at any time after commencement of
employment, by giving written notice to Employer of such intent at least 30 days
in advance of the effective date of termination.

 

(ii)                                  For purposes of this Agreement, the phrase
“For Good Reason” means (A) any material reduction in Employee’s title or
compensation; (B) Employer’s decision that Employee’s principal location for
work be outside of the New York, New York or Kirkland, Washington metropolitan
areas; (C) Employer’s material breach of this Agreement; or (D) Employer’s
refusal to follow lawful policies and practices that are material to Employee’s
position or job responsibilities.

 

(iii)                               If Employee terminates employment hereunder
For Good Reason, Employer shall continue to pay to Employee the Continued
Benefits for the Continuation Period.  Employee shall be entitled to continued
participation in all medical and disability plans, to the extent such plans are
provided by Employer, at the same benefit level at which he was participating on
the date of termination of the Employee’s employment until the expiration of the
Continuation Period.

 

9

--------------------------------------------------------------------------------


 

Further, Employee shall be entitled to exercise any unvested stock option rights
and stock purchase rights granted to him and outstanding at the effective date
of the termination of this Agreement.

 

(d)                                 Without Good Reason.

 

(i)                                     Employee may terminate employment
hereunder without Good Reason, at any time after commencement of employment, by
giving written notice to Employer of such intent at least 30 days in advance of
the effective date of termination.

 

(ii)                                  If Employee terminates employment
hereunder without Good Reason, Employer will be required to pay to Employee only
that portion of his Base Salary, accrued but unused vacation pay, and to the
extent required under the terms of any benefit plan or this Agreement, the
vested portion of any benefit under such plan, all as earned through the date of
termination, including, without limitation, the right to exercise any vested
stock option rights and stock purchase rights granted to him and outstanding at
the effective date of the termination of this Agreement.

 

(e)                                  Disability and Death.

 

Employee’s employment hereunder will be terminated immediately upon his
Disability (as defined below) or his death.  If Employee’s employment is
terminated due to such disability or death, Employer will be required to pay to
Employee or Employee’s estate, as the case may be, unrelated to any amounts that
Employee may receive pursuant to Employer’s short-term and long-term disability
plans or life insurance plans (as applicable), only his base salary and accrued
but unpaid vacation pay, earned through the date of termination, and to the
extent required under the terms of any benefit plan or this Agreement, the
vested portion of any benefit under such plan.  Employee or Employee’s estate,
as the case may be, will not by operation of this provision forfeit any rights
in which Employee is vested at the time of Employee’s disability or death,
including, without limitation, the right to exercise any vested stock option
rights and stock purchase rights granted to him and outstanding at the effective
date of the termination of this Agreement.

 

The term “Disability” means Employee’s inability, due to physical or mental ill
health, to perform the essential functions of his job, with or without a
reasonable accommodation, for a period in excess of 120 consecutive days or in
excess of 180 days in any consecutive 12 month period. In the event of any
dispute under this paragraph, Employee shall submit to a physical and/or
psychological examination by a licensed physician mutually satisfactory to
Employer and Employee, the cost of such examination to be paid by Employer, and
the determination of such physician shall be determinative.

 

16.                                 INJUNCTION

 

(i)                                     Should Employee at any time reveal, or
threaten to reveal, any Confidential Information or Trade Secret of Employer, or
during any restricted period engage, or threaten to engage, in any business in
competition with that of Employer, or perform, or threaten to perform, any
services for anyone engaged in such competitive business, or in any way violate,
or threaten to

 

10

--------------------------------------------------------------------------------


 

violate, any of the provisions of this Agreement, including without limitation
Sections 12, 13 and 14 hereof, Employer shall be entitled to an injunction
restraining Employee from doing, or continuing to do, or performing any such
acts; and Employee hereby consents to the issuance of such an injunction without
any requirement that Employer post a bond.

 

(ii)                                  In the event that a proceeding is brought
in equity to enforce the provisions of this Paragraph, Employee shall not argue
as a defense that there is an adequate remedy at law, nor shall Employer be
prevented from seeking any other remedies which may be available.

 

(iii)                               The existence of any claim or cause of
action by Employer against Employee, or by Employee against Employer, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by Employer of the foregoing restrictive covenants but shall be
litigated separately.

 

17.                                 ARBITRATION

 

(i)                                     In the event that there shall be a
dispute (a “Dispute”) among the parties arising out of or relating to this
Agreement, or the breach thereof, the parties agree that such dispute shall be
resolved by final and binding arbitration before a single arbitrator in the
metropolitan area in which the Employee was primarily performing services at the
time the Dispute arose, administered by the American Arbitration Association
(the “AAA”), in accordance with AAA’s Employment ADR Rules.  The arbitrator’s
decision shall be final and binding upon the parties, and may be entered and
enforced in any court of competent jurisdiction by either of the parties.  The
arbitrator shall have the power to grant temporary, preliminary and permanent
relief, including without limitation, injunctive relief and specific
performance.

 

(ii)                                  The Companies will pay the direct costs
and expenses of the arbitration, including arbitration and arbitrator fees. 
Except as otherwise provided by statute, Employee and the Companies are
responsible for their respective attorneys’ fees incurred in connection with
enforcing this Agreement.  Employee and the Companies agree that, to the extent
permitted by law, the arbitrator may, in his or her discretion, award reasonable
attorneys’ fees to the prevailing party.

 

18.                                 SECTION 409A COMPLIANCE

 

(i)                                     This Agreement is intended to comply
with the requirements of Section 409A of the Code and regulations promulgated
thereunder (“Section 409A”).  To the extent that any provision in this Agreement
is ambiguous as to its compliance with Section 409A, the provision shall be read
in such a manner so that no payments due under this Agreement shall be subject
to an “additional tax” as defined in Section 409A(a)(1)(B) of the Code.  For
purposes of Section 409A, each payment made under this Agreement shall be
treated as a separate payment.  In no event may Employee, directly or
indirectly, designate the calendar year of payment.  Notwithstanding anything
contained herein to the contrary, Employee shall not be considered to have
terminated employment with Employer for purposes of Section 15 hereof unless he
would be considered to have incurred a

 

11

--------------------------------------------------------------------------------


 

“termination of employment” from Employer within the meaning of Treasury
Regulation §1.409A-1(h)(1)(ii).

 

(ii)                                  Notwithstanding the foregoing, if
necessary to comply with the restriction in Section 409A(a)(2)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”) concerning payments to
“specified employees,” any payment on account of Employee’s separation from
service that would otherwise be due hereunder within six months after such
separation shall nonetheless be delayed until the first business day of the
seventh month following Employee’s date of termination and the first such
payment shall include the cumulative amount of any payments that would have been
paid prior to such date if not for such restriction, together with interest on
such cumulative amount during the period of such restriction at a rate, per
annum, equal to the applicable federal short-term rate (compounded monthly) in
effect under Section 1274(d) of the Code on the date of termination.  For
purposes of Section 15 hereof, Employee shall be a “specified employee” for the
12-month period beginning on the first day of the fourth month following each
“Identification Date” if he is a “key employee” (as defined in Section 416(i) of
the Code without regard to Section 416(i)(5) thereof) of Employer at any time
during the 12-month period ending on the “Identification Date.”  For purposes of
the foregoing, the Identification Date shall be December 31.”

 

(iii)                               All reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Employee’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for another benefit.

 

19.                                 MISCELLANEOUS

 

If any provision of this Agreement shall be declared, by a court of competent
jurisdiction, to be invalid, illegal or incapable of being enforced in whole or
in part, the remaining conditions and provisions or portions thereof shall
nevertheless remain in full force and effect and enforceable to the extent they
are valid, legal and enforceable, and no provision shall be deemed dependent
upon any covenant or provision so expressed herein.

 

The parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement which are not set forth herein.
The provisions of this Agreement may not be amended, supplemented, waived, or
changed orally, but only in writing and signed by the party against whom
enforcement of any such amendment, supplement, waiver, or modification is sought
and making specific reference to this Agreement.

 

The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Employer, its successors and assigns, and upon the
Employee and his legal representatives, heirs and legatees. This Agreement
constitutes a personal service agreement, and the

 

12

--------------------------------------------------------------------------------


 

performance of the Employee’s obligations hereunder may not be transferred or
assigned by the Employee.

 

The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement, on the part of either party, shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

 

Notwithstanding any other provision hereof to the contrary, this Agreement shall
not be construed to establish any right to employment after the conclusion of
the Subsequent Term.

 

This Agreement shall be construed and governed by the laws of the State of New
York.

 

 

[The remainder of this page has been intentionally left blank.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this employment agreement is dated as of the 22nd day of
August 2012.

 

 

 

 

On Behalf of Employer:

 

 

 

 

 

AUGME TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/Paul R. Arena

 

 

 

Paul R. Arena, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

By:

/s/Tom DeLuca

 

 

 

Tom DeLuca, Employee

 

 

 

 

 

 

 

 

 

 

HIPCRICKET, INC.

 

 

 

 

 

 

 

 

 

By:

/s/Paul R. Arena

 

 

 

Paul R. Arena, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

By:

/s/Tom DeLuca

 

 

 

Tom DeLuca, Employee

 

14

--------------------------------------------------------------------------------